Case 0:19-cv-61159-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                             CASE NO.

  JILL VARRICHIO,

                 Plaintiff,

  v.

  ABSOLUTELY HAVEN, LLC, a
  Florida Limited Liability Company,

                 Defendant.


                              DEFENDANT’S NOTICE OF REMOVAL

         Defendant Absolutely Haven, LLC (“Absolutely Haven” or “Defendant”), by and

  through its undersigned counsel and pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, hereby

  gives notice of the removal of this action to this Court from the Circuit Court of the Seventeenth

  Judicial Circuit, in and for Broward County, Florida.

  I.     PROCEDURAL ALLEGATIONS

         1.      On March 18, 2019, plaintiff Jill Varrichio (“Plaintiff”) commenced this action by

  filing a Complaint against Absolutely Haven in the Circuit Court of the Seventeenth Judicial

  Circuit, in and for Broward County, Florida, styled Jill Varrichio v. Absolutely Haven, LLC, and

  designated as Case No. CACE-19-005912 (the “State Court Action”).

         2.      On April 8, 2019, Plaintiff served Absolutely Haven with a Summons and copy of

  Plaintiff’s Complaint. This Notice of Removal is therefore timely filed within 30 days of

  Defendant’s receipt of the Complaint as required by 28 U.S.C. § 1446(b). A copy of the
Case 0:19-cv-61159-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 2 of 4



  Summons Personal Service on a Corporation is attached hereto as Exhibit A.1

         3.      Copies of all process, pleadings, orders, and other papers or exhibits on file in the

  State Court Action, including those that were served upon Defendant, are attached hereto as

  Exhibit B.

         4.      The District and Division embracing the place where the State Court Action is

  pending is the United States District Court for the Southern District of Florida, Fort Lauderdale

  Division. See 28 U.S.C. §§ 89, 1441(a).

  II.    FEDERAL QUESTION JURISDICTION

         5.      Plaintiff’s Complaint alleges that Absolutely Haven violated the Fair Labor

  Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”). Because the Complaint raises a federal

  question, this Court has original jurisdiction over this action under 28 U.S.C. § 1331, and

  Defendant may remove this case to this Court pursuant to 28 U.S.C. § 1441(a).

         6.      Plaintiff’s Complaint does not contain any state law claims over which it would

  be necessary for this Court to exercise supplemental jurisdiction.

  III.   NOTICE REQUIREMENTS

         7.      In accordance with 28 U.S.C. § 1446(d), Defendant will promptly provide written

  notice to Plaintiff of the removal of this action and file a copy of this Notice of Removal in the

  Circuit Court of the Seventeenth Judicial Circuit, in and for Broward County, Florida.

         8.      The required filing fee of $400.00 and an executed civil cover sheet accompany

  this Notice of Removal.




  1
    Although the Summons Personal Service on a Corporation indicates Plaintiff intended to serve
  Defendant’s registered agent at 1555 Palm Beach Lakes Blvd. Suite 404, West Palm Beach, Florida,
  3401, Plaintiff served Defendant’s Office Manager, at 7100 West Camino Real, Suite 302-47, Boca
  Raton, Florida 33433.


                                                   2
Case 0:19-cv-61159-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 3 of 4



  IV.    CONCLUSION

         WHEREFORE, Defendant respectfully removes this action to this Court from the Circuit

  Court of the Seventeenth Judicial Circuit in and for Broward County, Florida.

         Dated: May 7, 2019.

                                              Respectfully submitted,


                                              LITTLER MENDELSON, P.C.
                                              111 North Magnolia Avenue, Suite 1250
                                              Orlando, Florida 32801
                                              Telephone: (407) 393-2900
                                              Facsimile: (407) 393-2929


                                       By:    /s/ Theresa M. Waugh
                                              Theresa M. Waugh
                                              Florida Bar No. 89593
                                              Email: twaugh@littler.com

                                              LITTLER MENDELSON, P.C.
                                              3344 Peachtree Road N.E., Suite 1500
                                              Atlanta, GA 30326.4803
                                              Telephone: (404) 233-0330
                                              Facsimile: (404) 233-2361

                                              Angelo Spinola*
                                              Georgia Bar No. 672191
                                              Email: aspinola@littler.com

                                              * Pro Hac Vice Application to be submitted

                                              Rachel Werner*
                                              Georgia Bar No. 321099
                                              Email: rwerner@littler.com

                                              * Pro Hac Vice Application to be submitted


                                              Attorneys for Defendant




                                                  3
Case 0:19-cv-61159-XXXX Document 1 Entered on FLSD Docket 05/07/2019 Page 4 of 4



                                  SERVICE LIST
                     JILL VARRICHIO v. ABSOLUTELY HAVEN, LLC

  ATTORNEYS FOR PLAINTIFF

  Noah E. Storch
  Florida Bar No. 0085476
  Email: noah@floridaovertimelawyer.com

  Rich D. Guadagnolo
  Florida Bar No. 109104
  Email: rich@floridaovertimelawyer.com

  RICHARD CELLER LEGAL, P.A.
  10368 W. State Road 84, Suite 103
  Davie, FL 33324
  Telephone: (866) 344-9243
  Facsimile: (954) 337-2771

  ATTORNEYS FOR DEFENDANT

  Theresa M. Waugh
  Florida Bar No. 89593
  Email: twaugh@littler.com

  LITTLER MENDELSON, P.C.
  111 N. Magnolia Avenue, Suite 1250
  Orlando, Florida 32801-2366
  Telephone: (407) 393-2900
  Facsimile: (407) 393-2929

  Angelo Spinola*
  Georgia Bar No. 672191
  Email: aspinola@littler.com
  * Pro Hac Vice Application to be submitted

  Rachel Werner*
  Georgia Bar No. 321099
  Email: rwerner@littler.com
  * Pro Hac Vice Application to be submitted

  LITTLER MENDELSON, P.C.
  3344 Peachtree Road N.E., Suite 1500
  Atlanta, GA 30326-4803
  Telephone: (404) 233-0330
  Facsimile: (404) 233-2361




                                               4
